        Case 1:18-cv-02340-RJL Document 21-1 Filed 11/28/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
UNITED STATES OF AMERICA
U.S. Department of Justice, Antitrust Division
405 5th Street NW, Suite 4100
Washington, DC 20530

STATE OF CALIFORNIA
455 Golden Gate Avenue, Suite 11000
San Francisco, CA 94102

STATE OF FLORIDA
PL-01, The Capitol
Tallahassee, FL 32399-1050

STATE OF HAWAII
425 Queen Street
Honolulu, HI 96813

STATE OF MISSISSIPPI
P.O. Box 22947
Jackson, MS 39225                                    Case No. 1:18-cv-02340
and

STATE OF WASHINGTON
800 Fifth Avenue, Suite 2000
Seattle, WA 98104-3188

                                   Plaintiffs,




 CVS HEALTH CORPORATION
 1 CVS Drive
 Woonsocket, RI 02895

 and

 AETNA INC.
 151 Farmington Avenue
 Hartford, CT 06156

                                   Defendants.



                                                 3
         Case 1:18-cv-02340-RJL Document 21-1 Filed 11/28/18 Page 2 of 2



                        DECLARATION OF HOWARD SHELANSKI

        I, Howard Shelanski, declare that:

   1. My full name is Howard Shelanski, and I am a partner with the firm Davis Polk &

        Wardwell LLP.

   2. Pursuant to Local Rule 83.2, I certify that I am eligible for admission to this Court.

   3. My office address is Davis Polk & Wardwell LLP, 901 15th Street NW, Washington, DC

        20005. My telephone number is (202) 962-7060.

   4. I have been admitted to and am a member in good standing of the bars of the

        Commonwealth of Pennsylvania and the District of Columbia.

   5. I have not been subject to disciplinary proceedings as a member of the bar in any

        jurisdiction, nor are any disciplinary proceedings currently pending against me.

   6. In the past two years, I have not been admitted pro hac vice in any other case in the

        United States District Court for the District of Columbia.

I declare under penalty of perjury that the foregoing is true and correct.

Date:    Washington, DC                       Respectfully Submitted,
         November 28, 2018



                                              DAVIS POLK & WARDWELL LLP

                                              By: /s/ Howard Shelanski
                                                  Howard Shelanski

                                              901 15th Street NW
                                              Washington, DC 20005
                                              (202) 962-7060
                                              Howard.Shelanski@davispolk.com
                                              Counsel for Defendant Aetna Inc.
                                              151 Farmington Avenue
                                              Hartford, CT 06156



                                                  4
